GILBERT, Circuit Judge
(after stating tire facts as above). [1, 2] The denial of the right of the applicant’s attorneys to interview her pending the determination of her application by the immigration authorities was, we think, in itself sufficient ground for holding that the hearing was unfair. Mah Shee v. White, 242 Fed. 868, 155 C. C. A. 456. Aside from that, we hold that the fact that the immigration authorities received a confidential communication concerning the applicant’s right to admission, upon which they acted, and which was forwarded to the Department of Labor for its consideration, was sufficient to constitute the hearing unfair. However far the hearing on the application of an alien for admission into the United States may depart from what in judicial proceedings is deemed necessary to constitute due process of law, there clearly is no warrant for basing decision, in whole or in part, -on confidential communications, the source, motive, or contents of which are not disclosed to the applicant or her counsel, and where no opportunity is afforded them to cross-examine, or to offer testimony in rebuttal thereof, or even to know that such communication .has been received.
The judgment is reversed, and the cause is remanded, with instructions to issue the writ.